263 P.2d 426 (1953)
STATE ex rel. COM'RS OF LAND OFFICE
v.
LAMASCUS.
STATE ex rel. COM'RS OF LAND OFFICE
v.
VAUGHN et ux.
STATE ex rel. COM'RS OF LAND OFFICE
v.
YEARY et ux.
STATE ex rel. COM'RS OF LAND OFFICE
v.
SMITH et ux.
Nos. 35182, 35184-35186.
Supreme Court of Oklahoma.
November 17, 1953.
*427 R.H. Dunn, Rupert E. Wilson, Jr., Oklahoma City, for plaintiff in error.
Glen Ham and Garvin & Shumate, Pauls Valley, for defendant in error in Case No. 35182.
*428 Cargill & Cargill, Oklahoma City, and Curtis & Blanton, Pauls Valley, for defendants in error in Cases Nos. 35184-35186.
HALLEY, Chief Justice.
These are appeals by the State ex rel. Commissioners of the Land Office, hereinafter called Commissioners, from judgments of the District Court of Garvin County in favor of the various plaintiffs in the trial court, defendants in error here, and against the Commissioners, canceling correction certificates of purchase and correction patents and quieting title in the plaintiffs to various undivided interests in the minerals in lands, which had originally been acquired by the Commissioners by foreclosure proceedings and later sold by the Commissioners at public auction to the various defendants in error, or to their predecessors in title.
The notice of sale at public auction expressly provided that the purchasers would receive no interest whatsoever in the minerals. Only the surface rights were offered for sale. Through clerical error certificates of purchase and patents were issued reserving only 50 per cent of the minerals. Upon the discovery of this error, the Commissioners issued and caused to be recorded in Garvin County correction certificates of purchase and correction patents, providing, as did the notice of sale, that the purchaser of the land would receive no interest in the minerals whatsoever.
This action to quiet title by the various defendants in error resulted. Judgment canceling correction certificates of purchase and correction patents and quieting title to the mineral interests claimed by them was entered in favor of the various defendants in error. The Commissioners have appealed.
These appeals were filed prior to the decision by this Court in State ex rel. Commissioners of Land Office v. Duggins, Okl.Sup., 258 P.2d 891, and the case of State ex rel. Commissioners of Land Office v. Phillips Petroleum Co., Okl.Sup., 258 P.2d 1193. These cases involved the identical issues here presented and the opinions and syllabus in these cases are hereby adopted as the law in the present cases.
The judgments of the trial court canceling correction certificates of purchase and correction patents and quieting title in the various defendants in error are hereby reversed with instructions to enter judgment for the Commissioners quieting their title to the interests in the minerals claimed by the various defendants in error.
JOHNSON, V.C.J., and WELCH, DAVISON and BLACKBIRD, JJ., concur.
CORN, ARNOLD and O'NEAL, JJ., dissent.